Case 1:17-cr-00232-EGS Document 223-6 Filed 06/10/20 Page 1 of 8




               EXHIBIT 44
               EXHIBIT
    Case 1:17-cr-00232-EGS Document 223-6 Filed 06/10/20 Page 2 of 8




'(#)$"#&*$!%
 RESIDENTIAL
97+4819154"
TRANSITION
0;1./
GUIDE
G0IUSVXKNKTYO\K0M[OJK0ZU0ZNK0GIZO\OZOKY00
A COMPREHENSIVE GUIDE TO THE ACTIVITIES
XKW[OXKJ0J[XOTM0ZNK0ZXGTYOZOUT
REQUIRED DURING THE TRANSITION




    III   I9JLG>JKABI&?HJ&IM;EB<&K>JNB<>
          PARTNERSHIP FOR PUBLIC SERVICE                          BOSTON
    III                                                           CONSULTING
          "'*.',!!!"#!#,'-(&'*.(%)!$,
          CENTERfor                   %*-(.(+*
                      PRESIDENTIAL TRANSITION                     GROUP
   Case 1:17-cr-00232-EGS Document 223-6 Filed 06/10/20 Page 3 of 8




The
Q_\& Partnership    for Public
      MXike\ij_`g& ]fi& MlYc`Z& Service   is the
                                 P\im`Z\& `j& k_\& only   nonpartisan, efegif%k&
                                                    fecp& efegXik`jXe,& nonprofit organization
                                                                                    fi^Xe`qXk`fe&
dedicated to achieving a more effective and innovative government for our country. Kfk&
[\[`ZXk\[& kf& XZ_`\m`e^& X& dfi\& \$\Zk`m\& Xe[& `eefmXk`m\& ^fm\ied\ek& ]fi& fli& Zflekip.& Not
bigger or smaller government, just smarter. We do so by focusing our efforts on improving
Y`^^\i&fi&jdXcc\i&^fm\ied\ek,&aljk&jdXik\i.&T\&[f&jf&Yp&]fZlj`e^&fli&\$fikj&fe&`dgifm`e^&
k_\&c\X[\ij_`g&ZXgXZ`kp&f]&fli&]\[\iXc&X^\eZ`\j&Xe[&k_\&jpjk\dj&k_Xk&jlggfik&k_\d.
the leadership capacity of our federal agencies and the systems that support them.
The  Partnership teams
Q_\& MXike\ij_`g&          up with
                   k\Xdj& lg& n`k_& federal  agencies and
                                    ]\[\iXc& X^\eZ`\j&      other stakeholders
                                                       Xe[& fk_\i& jkXb\_fc[\ij& to  make our
                                                                                 kf& dXb\& fli&
government
^fm\ied\ek&dfi\&\$\Zk`m\&Xe[&\#Z`\ek.&T\&glijl\&k_`j&^fXc&Yp;
              more effective and efficient. We pursue this goal by:
{    Providing assistance to federal agencies to improve their management and
     Mifm`[`e^&Xjj`jkXeZ\&kf&]\[\iXc&X^\eZ`\j&kf&`dgifm\&k_\`i&dXeX^\d\ek&Xe[&
     fg\iXk`fej,&Xe[&kf&jki\e^k_\e&k_\`i&c\X[\ij_`g&ZXgXZ`kp.
     operations,  and to strengthen their leadership capacity.
{    Promoting accountability by generating research on, and effective responses to, the
     Mifdfk`e^&XZZflekXY`c`kp&Yp&^\e\iXk`e^&i\j\XiZ_&fe,&Xe[&\$\Zk`m\&i\jgfej\j&kf,&k_\&
     workforce   challenges facing our federal government.
     nfib]fiZ\&Z_Xcc\e^\j&]XZ`e^&fli&]\[\iXc&^fm\ied\ek.
{    Advocating   for needed legislative and regulatory reforms to strengthen the civil
     >[mfZXk`e^&]fi&e\\[\[&c\^`jcXk`m\&Xe[&i\^lcXkfip&i\]fidj&kf&jki\e^k_\e&k_\&Z`m`c&
     service.
     j\im`Z\.
{    F[\ek`]p`e^&Xe[&Z\c\YiXk`e^&^fm\ied\ekxj&jlZZ\jj\j&jf&k_\p&ZXe&Y\&i\gc`ZXk\[&XZifjj&
     Identifying and celebrating government's successes so they can be replicated across
     government.
     ^fm\ied\ek.
{    @fe[lZk`e^&flki\XZ_&kf&Zfcc\^\&ZXdglj\j&Xe[&afY&j\\b\ij&kf&gifdfk\&glYc`Z&
     Conducting outreach to college campuses and job seekers to promote public
     service.
     j\im`Z\.
The  Partnership relies on the generosity of donors to carry out these activities, and we
Q_\&MXike\ij_`g&i\c`\j&fe&k_\&^\e\ifj`kp&f]&[fefij&kf&ZXiip&flk&k_\j\&XZk`m`k`\j,&Xe[&n\&
invite others to join in support of this important effort.
`em`k\&fk_\ij&kf&af`e&`e&jlggfik&f]&k_`j&`dgfikXek&\$fik.




BCG   is a global management consulting firm dedicated to advising clients in the private,
?@D&`j&X&^cfYXc&dXeX^\d\ek&Zfejlck`e^&%id&[\[`ZXk\[&kf&X[m`j`e^&Zc`\ekj&`e&k_\&gi`mXk\,&
glYc`Z&Xe[&efk-]fi-gif%k&j\Zkfij.&Cfle[\[&`e&1963,&?@D&`j&X&gi`mXk\&ZfdgXep&n`k_&f#Z\j&
public and not-for-profit sectors. Founded in 1963, BCG is a private company with offices
in more than 90 cities in 50 countries. We partner with our clients to identify their highest-
`e&dfi\&k_Xe&90&Z`k`\j&`e&50&Zfleki`\j.&T\&gXike\i&n`k_&fli&Zc`\ekj&kf&`[\ek`]p&k_\`i&_`^_\jk-
mXcl\& opportunities,
value  fggfikle`k`\j,& address
                         X[[i\jj& their
                                   k_\`i& Z_Xcc\e^\j,&  Xe[& transform
                                          challenges, and    kiXej]fid& their
                                                                         k_\`i& enterprises
                                                                                \ek\igi`j\j& sojf& that
                                                                                                   k_Xk&
they achieve sustainable competitive advantage, build more capable organizations, Xe[&
k_\p& XZ_`\m\&jljkX`eXYc\&    Zfdg\k`k`m\&  X[mXekX^\,&   Yl`c[& dfi\& ZXgXYc\&  fi^Xe`qXk`fej,&    and
secure  lasting results. We continue to seek to be agents of positive change—for our clients,
j\Zli\&cXjk`e^&i\jlckj.&T\&Zfek`el\&kf&j\\b&kf&Y\&X^\ekj&f]&gfj`k`m\&Z_Xe^\}]fi&fli&Zc`\ekj,&
our  people, and the greater society in the excellence of our work and the opportunities
fli&g\fgc\,&Xe[&k_\&^i\Xk\i&jfZ`\kp&`e&k_\&\oZ\cc\eZ\&f]&fli&nfib&Xe[&k_\&fggfikle`k`\j&
for  personal growth
]fi& g\ijfeXc&  ^ifnk_& that
                         k_Xk& we  provide to
                               n\& gifm`[\&  kf& our
                                                 fli& employees.   In our
                                                      \dgcfp\\j.& Fe&  fli& work
                                                                            nfib& with
                                                                                   n`k_& the
                                                                                          k_\& federal
                                                                                               ]\[\iXc&
government,     BCG is
^fm\ied\ek,& ?@D&        recognized for
                     `j& i\Zf^e`q\[&  ]fi& bringing
                                           Yi`e^`e^& commercial     insights Xe[&
                                                      Zfdd\iZ`Xc& `ej`^_kj&  and best    practices to
                                                                                   Y\jk& giXZk`Z\j&  kf&
our  public sector clients. We are recognized as a Best Place to Work in industry and are
fli&glYc`Z&j\Zkfi&Zc`\ekj.&T\&Xi\&i\Zf^e`q\[&Xj&X&?\jk&McXZ\&kf&Tfib&`e&`e[ljkip&Xe[&Xi\&
proud to
gifl[&  kf& co-sponsor
            Zf-jgfejfi& the
                         k_\& Best  Places to
                              ?\jk& McXZ\j& kf& Work   in the
                                                Tfib& `e&      Federal Dfm\ied\ek&
                                                          k_\& C\[\iXc&               Rankings. Qf&
                                                                        Government OXeb`e^j.&        To
c\Xie&dfi\,&m`j`k&YZ^.Zfd.
learn  more, visit bcg.com.

                           BOSTON
                           CONSULTING
                           GROUP
Case 1:17-cr-00232-EGS Document 223-6 Filed 06/10/20 Page 4 of 8
                                                                >` Yh l] j!3
                                                                Chapter       Nm h h g jlaf _ !l`
                                                                           6—Supporting        the] !Kj] k a\ ] f l*] d] [ l
                                                                                                     President-elect




583>A7?%/
CHAPTER 6




8NJJIKMDHB"MC@"
Supporting  the
6K@LD?@HM$@F@>M
President-elect
Q_\&ifl^_cp&75&[Xpj&Y\kn\\e&\c\Zk`fe&Xe[&`eXl^liXk`fe&n`cc&Y\&Xe&\oZ\gk`feXccp&
The roughly 75 days between election and inauguration will be an exceptionally
Yljp& time
busy  k`d\& ]fi& k_\& gi\j`[\ek-\c\Zk,&
             for the                       n_fj\& [Xpj&
                        president-elect, whose            Xe[& e`^_kj&
                                                    days and           n`cc& be
                                                               nights will   Y\& filled
                                                                                 %cc\[& with
                                                                                        n`k_& `e-
                                                                                              in-
ternal  meetings, travel, intelligence briefings, public events, personnel decisions
k\ieXc&d\\k`e^j,&kiXm\c,&`ek\cc`^\eZ\&Yi`\%e^j,&glYc`Z&\m\ekj,&g\ijfee\c&[\Z`j`fej&
and  finalizing the policy agenda for the first 100 and 200 days of the presidency.
Xe[&%eXc`q`e^&k_\&gfc`Zp&X^\e[X&]fi&k_\&%ijk&100&Xe[&200&[Xpj&f]&k_\&gi\j`[\eZp.&
Q_`j&Z_Xgk\i&]fZlj\j&fe&k_\&i`^fiflj&gcXee`e^&i\hl`i\[&kf&\ejli\&k_\&ile-lg&kf&
This chapter focuses on the rigorous planning required to ensure the run-up to
k_\&`eXl^liXk`fe&n`cc&\$\Zk`m\cp&d\\k&k_\&e\\[j&f]&k_\&gi\j`[\ek-\c\Zk&Xe[&cXp&k_\&
the inauguration will effectively meet the needs of the president-elect and lay the
^ifle[nfib& for
groundwork     ]fi& aX& successful
                        jlZZ\jj]lc& start
                                    jkXik& to
                                           kf& the
                                               k_\& e\n& X[d`e`jkiXk`fe.& T_`c\&
                                                    new administration.    While somejfd\& [\Z`-
                                                                                           deci-
j`fej,& Yp&
sions,  by e\Z\jj`kp,&   n`cc& Y\&
            necessity, will        dX[\& X]k\i&
                               be made           k_\& Kfm\dY\i&
                                         after the    November \c\Zk`fe,&    planning for
                                                                 election, gcXee`e^&    ]fi& the
                                                                                             k_\&
gi\j`[\ek-\c\Zkxj&   jZ_\[lc\& and
president-elect's schedule       Xe[& the
                                      k_\& timelines
                                            k`d\c`e\j& for
                                                       ]fi& various
                                                            mXi`flj& [\Z`j`fej&   j_flc[& begin
                                                                     decisions should     Y\^`e&
n\cc&Y\]fi\&k_\&YXccfkj&Xi\&ZXjk.
well before the ballots are cast.

6E?41>5?D1=C#@6#D85#AB5C945?D(5=53DdC#C3854E=5
FUNDAMENTALS OF THE PRESIDENT-ELECT'S SCHEDULE

Q_\&
The gi\j`[\ek-\c\Zkxj&      k`d\& `j&
       president-elect's time       is aX& c`d`k\[&
                                           limited i\jfliZ\&     k_Xk& dljk&
                                                      resource that     must beY\& `em\jk\[&   n`j\cp.&
                                                                                    invested wisely.
PZ_\[lc`e^& Z_f`Z\j&
Scheduling                Xi\& `e]fid\[&
                choices are    informed by    Yp& X& mXi`\kp& of
                                                  a variety   f]& ]XZkfij&  k_Xk& `eZcl[\&
                                                                  factors that    include g\ijfeXc&
                                                                                            personal
jkpc\,&i\cXk`fej_`gj,&Xe[&k_\&gi`fi`k`\j&Xe[&X^\e[X&j\k&[li`e^&k_\&ZXdgX`^e.&Q_\j\&
style,  relationships, and the priorities and agenda set during the campaign. These
and other factors must be weighed in designing a forward-looking, high-impact
Xe[&fk_\i&]XZkfij&dljk&Y\&n\`^_\[&`e&[\j`^e`e^&X&]finXi[-cffb`e^,&_`^_-`dgXZk&
jZ_\[lc\.& F[\Xccp,&
schedule.              jlZ_& X&
             Ideally, such       jZ_\[lc\& Xc`^ej&
                              a schedule       aligns \e^X^\d\ekj,&
                                                        engagements, flki\XZ_,&       Yi`\%e^j& and
                                                                          outreach, briefings    Xe[&
fk_\i&d\\k`e^j&
other meetings to   kf& the
                        k_\& gi\j`[\ek-\c\Zkxj&
                             president-elect's b\p&i\jgfej`Y`c`k`\j&
                                                     key responsibilities [li`e^&                   It
                                                                                       kiXej`k`fe.& Fk&
                                                                              during transition.
`j&Zi`k`ZXc&k_Xk&k_\&gi\j`[\ek-\c\Zk&j\c\Zkj&g\ijfee\c,&i\%e\j&gi`fi`k`\j&Xe[&Yl`c[j&
is critical that the president-elect selects personnel, refines priorities and builds
           with key stakeholders during this time.
jlggfik&n`k_&b\p&jkXb\_fc[\ij&[li`e^&k_`j&k`d\.&
support
     Q_\&eXkli\&f]&k_\&kiXej`k`fe&jlggfik&_Xj&mXi`\[&YXj\[&fe&n_Xk&nfibj&Y\jk&]fi&
     The nature of the transition support has varied based on what works best for
k_\&gi\j`[\ek-\c\Zk.&Fk&`j&`dgfikXek,&k_\i\]fi\,&kf&le[\ijkXe[&k_\&gi\j`[\ek-\c\Zkxj&
the  president-elect. It is important, therefore, to understand the president-elect's
work    style, including their preferred manner of receiving information and who
nfib&jkpc\,&`eZcl[`e^&k_\`i&gi\]\ii\[&dXee\i&f]&i\Z\`m`e^&`e]fidXk`fe&Xe[&n_f&
          be included in meetings.
j_flc[&Y\&`eZcl[\[&`e&d\\k`e^j.
should
     D\fi^\&
     George W.  T.& ?lj_xj&  kiXej`k`fe& team
                    Bush's transition        k\Xd& [`[&
                                                     did efk&
                                                          not gcXp&
                                                               play aX& ifc\& dXeX^`e^& _`j&
                                                                         role managing      his XZk`m-
                                                                                                activ-
`k`\j<& k_fj\& were
ities; those    n\i\& _Xe[c\[&
                      handled by   Yp& the
                                        k_\& `eZfd`e^&
                                              incoming Z_`\]&
                                                           chief off]& staff
                                                                       jkX$& and    other `eZfd`e^&
                                                                             Xe[& fk_\i&   incoming
T_`k\& House
White    Eflj\& staff.
                  jkX$.& Q_\&
                         The Ofde\p&
                              Romney O\X[`e\jj&          Mifa\Zk& \em`j`fe\[&
                                            Readiness Project      envisioned X& a [`$\i\ek&
                                                                                    different df[\c.&
                                                                                               model.

                                                                                                                       GNI
       Case 1:17-cr-00232-EGS Document 223-6 Filed 06/10/20 Page 5 of 8
Kj]ka\]flaYd!OjYfkalagf!Bma\]
Presidential Transition Guide


    Q_\&gi\j`[\ek-\c\Zk&jlggfik&k\Xd&[\j`^e\[&X&jkiXk\^`Z&75-[Xp&ZXc\e[Xi&kf&_\cg&
    The president-elect support team designed a strategic 75-day calendar to help
    X[mXeZ\&k_\&e\n&X[d`e`jkiXk`fexj&^fXcj.&Q_\`i&nfib&`eZcl[\[&\m\ipk_`e^&]ifd&
    advance the new administration's goals. Their work included everything from
    k_\& gi\j`[\ek-\c\Zkxj&
    the                     jZ_\[lc`e^& Xe[&
         president-elect's scheduling        ykiXej`k`fe& T_`k\&
                                        and "transition          Eflj\& [\j`^ez&
                                                          White House            kf& @XY`-
                                                                        design" to   Cabi-
    e\k&gi\gXiXk`fe&Xe[&Xjj`jkXeZ\&]fi&k_\&m`Z\&gi\j`[\ek-\c\Zk&Xe[&k_\&`eZfd`e^&%ijk&
    net preparation and assistance for the vice president-elect and the incoming first
    cX[p.&Q_\&?XiXZb&LYXdX&kiXej`k`fe&k\Xd&gcXee\[&X&[\kX`c\[&jZ_\[lc\,&Ylk&k_\&\o-
    lady. The Barack Obama transition team planned a detailed schedule, but the ex-
    `^\eZ`\j&f]&k_\&%eXeZ`Xc&Zi`j`j&i\jlck\[&`e&X&e\n&gcXe&]fi&k_\&gi\j`[\ek-\c\Zk&X]k\i&
    igencies of the financial crisis resulted in a new plan for the president-elect after
    k_\&\c\Zk`fe.
    the election.

7LIGQGA?I%DRKAQGLKP%
Political functions
  >&^ff[&gfik`fe&f]&k_\&gi\j`[\ek-\c\Zkxj&k`d\&Y\kn\\e&k_\&\c\Zk`fe&Xe[&k_\&`e-
  A  good portion of the president-elect's time between the election and the in-
  Xl^liXk`fe&n`cc&Y\&kXb\e&lg&Yp&kiX[`k`feXc&\m\ekj&Xe[&]fidXc&]leZk`fej.&Q_\j\&
  auguration will be taken up by traditional events and formal functions. These
  `eZcl[\&
  include g\ijfee\c&
            personnel XeefleZ\d\ekj,&
                       announcements, Zfe^iXklcXkfip&
                                        congratulatory Zfddle`ZXk`fej&
                                                       communications withn`k_& ]fi-
                                                                                 for-
  \`^e&
  eign [`^e`kXi`\j,&
        dignitaries, flki\XZ_& kf& @fe^i\jj,&
                     outreach to   Congress, \e^X^\d\ekj& n`k_& dXafi&
                                              engagements with  major gfc`k`ZXc& %^-
                                                                       political fig-
  li\j&Xe[&d\\k`e^&n`k_&k_\&[\]\Xk\[&fggfe\ek&Xe[&n`k_&k_\&flk^f`e^&gi\j`[\ek.&
  ures and meeting with the defeated opponent and with the outgoing president.


BXVWNb#Y[N\RMNW](NUNL]#\^YYX[]0#X[PJWRcJ]RXWJU#LQJ[]
Romney president-elect support: organizational chart

B@98B^dUbW_fUb^]U^dQ\&9"QYbc)&I>8IbUcYTU^d*U\USd)&NI>8NYSU&IbUcYTU^d*U\USd)&?E>8?Ybcd&EQTi*U\USd
IGA=Intergovernmental Affairs, PE=President-elect, VPE=Vice President-elect, FLE=First Lady-elect




                                      Mi  Jktgevqt60Vtgukfgpv7gngev0Ywrrqtv
                                                      llilaect Support



                                  Igpvtcn0Zgco0Jgrwv{
                                  Central Team Deputy
       Jgrwv{9Igpvtcn00
       Deputy/Central
                                                                    Yvc$pi0Jgrwv{
                                                                    Staffing Deputy              Ztcpukvkqp0Yvc$pi
        Zgco0Rgcfgt
        Team Leader                   Gfokpkuvtcvkxg0
                                      Administrative
                                        Ywrrqtv0
                                        Support


                                        OMG0Jgrwv{
                                        IGA Deputy                    Hncem0Yycp
                                                                      Black Swan
                                                                                                  VK9Icdkpgv0Vtgr0
                                                                                                  PE/Cabinet Prep
   Vwdnke0Rkckuqp0Rgcfgt
  "Public Liaison Leader
                                      Vwdnke0Rkckuqp0
                                      Public Liaison
                                                                                                      Rgcfgt
                                                                                                      Leader
                                        Ywrrqtv
                                        Support                         Ywrrqtv
                                                                        Support
                                                                                             I

                                     Iqoowpkecvkqpu0
                                     Communications
       Iqoowpkecvkqpu0
       Communications                   Jgrwv{
                                        Deputy
                                                                  Yejgfwnkpi0Jgrwv{
                                                                  Scheduling Deputy            VK0Yejgfwnkpi0Rgcfgt
                                                                                               PE Scheduling Leader
          Rgcfgt
          Leader
                                     Vtguu0Ygetgvct{
                                     Press Secretary
                                                                                             ■

                                                                     \VK0Ywrrqtv
                                                                     VPE Support                    \VK0Rkckuqp


                                     Ztcpukvkqp0]jkvg0
                                     Transition White         Ztcpukvkqp0]jkvg0
                                                              Transition White
                                      Nqwug0Jgrwv{
                                      House   Deputy        Nqwug0Yrceg0Vncppkpi
                                                            House Space Planning
       Ztcpukvkqp0]jkvg0
       Transition White
        Nqwug0Jgukip
        House   Design                                                                                LRK0Rgcf
                                     Ztcpukvkqp0]jkvg0
                                     Transition White          Ztcpukvkqp0]jkvg0
                                                               Transition White
                                      Nqwug0Ywrrqtv
                                      House  Support            Nqwug0Ywrrqtv
                                                                House  Support

                                     Ztcpukvkqp0]jkvg0
                                     Transition White          Ztcpukvkqp0]jkvg0
                                                               Transition White
                                      Nqwug0Gfxkuqt
                                      House  Advisor            Nqwug0Gfxkuqt
                                                                House  Advisor

                                     Ztcpukvkqp0]jkvg0
                                     Transition White
                                      Nqwug0Gfxkuqt
                                      House  Advisor


YqwtegE9`ysxqu|9bD9_uqyB9Vxyxu9_yttu||B9Wq~yu|9^uu9q~t9V|q{9Vq}ru||B9e}~u9euqty~u9czus9HFGHP9
Source: Michael 0. Leavitt, Christopher Liddell, Daniel Kroese and Clark Campbell, "Romney Readiness Project 2012:
euusyu9=9_u~9_uq~utB9eHcB9\~sDB9HFGIB9KND
Retrospective & Lessons Learned," R2P, Inc., 2013, 58.


GNJ9
                                               Case 1:17-cr-00232-EGS Document 223-6 Filed 06/10/20 Page 6 of 8




      FJ[RX^\#][JW\R]RXW#JYY[XJLQN\
      Various transition approaches


      LbQ^cYdY_^&Q``b_QSXUc&QbU&Y^!eU^SUT&Ri&UQSX&`bUcYTU^d*U\USdkc&`Ubc_^Q\&cdi\U)&Q^T&cdbQdUWYS&V_Sec&_V&dXU&TQi+
      Transition approaches are influenced by each president-elect's personal style, and strategic focus of the day.

                          V_\agba
                          CLINTON                                          ZDjD9Uhf[
                                                                           G.W. BUSH                                          bUT`T
                                                                                                                              OBAMA                                            geh`c
                                                                                                                                                                               TRUMP

       Rqecvkqp
       Location            9
                           • Uqut9y~9T{q~qQ99ryuvB99
                              Based in Arkansas; two brief,                9
                                                                           • _qu9}u9>tu|qut9u  |Q9uvuu~su9
                                                                              Late move (delayed result; preference           9
                                                                                                                              • Uqut9y~9\||y~yB9r
                                                                                                                                 Based in Illinois, but9uq|9WV9}u9v9
                                                                                                                                                         early DC move for     9
                                                                                                                                                                               • Uqut9y~9g  }9gu9y~9au9l{9Vy
                                                                                                                                                                                  Based in Trump  Tower in New York City
       rtghgtgpegu
       preferences            xywxCy}qs9WV9y
                              high-impact DC trips                            9q9 ytu9WV?
                                                                              to stay outside DC)                                tq  wxu9sx|
                                                                                                                                 daughters'    school                          9 V~t sut9}uuy~w9q~t9y~uyu9yx9
                                                                                                                                                                               • Conducted    meetings and interviews with
                           9 fuuq|9y99xu9qu
                           • Several  trips to other states                9
                                                                           • Y|u9q{ux|tuB9}u}ru9v9
                                                                              Flew stakeholders, members of                   9 f|y9q~yy~9,su9}tu|9>\||y~y9q~t9
                                                                                                                              • Split  transition office model (Illinois and      u~yq|9~}y~uu9q9xy9uyu9y~9
                                                                                                                                                                                  potential nominees at his properties in
                                                                              V~wu99guq
                                                                              Congress  to Texas                                 WV?
                                                                                                                                 DC)                                              Uut}y~yuB9a]9q~t9cq|}9UuqsxB9Y_
                                                                                                                                                                                  Bedminister, NJ and Palm Beach, FL

       Vgtuqppgn0
       Personnel           9
                           • [ywx|9s~   |qyu9qqsxQ9xywx9
                              Highly consultative  approach; high          9 b,syq|9suu9tu|qut9
                                                                           • Official                      ~y|9
                                                                                       processes delayed until                9
                                                                                                                              • Xu~yu9yu~9q|ysqy~9su9
                                                                                                                                 Extensive written application process         9 Ty~ut9xhundreds
                                                                                                                                                                               • Appointed      ~tut9v9,syq|9{~~9
                                                                                                                                                                                                        of officials known
       ugngevkqp
       selection
                              uytu~Cu|us9u~wqwu}u~9y~9y~uyu9
                              president-elect engagement in interviews        uytu~Cu|us9tus|qutB9r
                                                                              president-elect declared, but9xuqy~w9
                                                                                                             hearings         9
                                                                                                                              • Wqy|9q~~   ~su}u~9>jxyu9[
                                                                                                                                 Daily announcements    (White House u9          q9ruqsxxuqt9qy~uu9
                                                                                                                                                                                  as "beachhead" appointees usingy~w9
                              >y~s| ty~w9|C|uu|9jxyu9[
                              (including                      u?
                                         low-level White House)               uutyut99u~
                                                                              expedited          u9uqty~u9~9]q~D9
                                                                                          to ensure readiness on Jan.            xu~9Vqry~u?
                                                                                                                                 then Cabinet)                                    u}q9q~yy~9q   xyyu
                                                                                                                                                                                  temporary transition authorities
                           9
                           • T~~    ~su}u~9}qtu9|qu9y~9r|s{
                              Announcements      made later in blocks-        HFD
                                                                              20.                                             9
                                                                                                                              • T~~    ~sut9y~9ys9s|
                                                                                                                                 Announced                u99suqu9
                                                                                                                                             in "topic clusters" to create     9
                                                                                                                                                                               • ^u9xu9   r|ys9y~v}ut9qr
                                                                                                                                                                                  Kept the public  informed about9
                              Vqry~u9xu~9jxyu9[
                              Cabinet  then White House u                 9
                                                                           • jxyu9[
                                                                              White House u9q~t9Vqry~u9
                                                                                             and Cabinet                         u9  ~yyu9q~t9vq}u9|ysyu
                                                                                                                                 press opportunities  and frame policies          y~uyu9q~t9u|usy~9v99
                                                                                                                                                                                  interviews and selections of top
                           9
                           • c}y~9v9     ssuyu9q~yy~9
                              Promotion of successive    transition           q~~ ~su}u~9}qtu9qyt|B9y~9
                                                                              announcements     made rapidly, in                                                                  qy~uu9
                                                                                                                                                                                  appointees
                              |uqt99Vqry~u
                              leads to Cabinet                                qq||u|
                                                                              parallel

       Vqnke{0hqewu
       Policy focus        9 V}}u~q9~9rqt9q~wu9v9ysq|9
                           • Commentary     on broad range of topical      9
                                                                           • [uq9u}xqy9~9us~}9q~t9
                                                                              Heavy emphasis on economy and                   9
                                                                                                                              • W}y~qut9r9us~}ys9syy
                                                                                                                                 Dominated by economic crisis                  9 Vuqut9v
                                                                                                                                                                               • Created    four9zy~9q{9vsu9v9qwu~s9
                                                                                                                                                                                                  joint task forces of agency
                              y u9>y~s|
                              issues       ty~w9us~}9q~t9vuyw~9
                                     (including economy and foreign           ut sqy~
                                                                              education                                       9 Uqs{qt9}qy~w9v9{u9vuyw~9
                                                                                                                              • "Backward    mapping" of key foreign              qsy~9q~t9|ys9uq}9}u}ru99
                                                                                                                                                                                  action and policy team members to
                              |ys?
                              policy)                                      9
                                                                           • Xq~tut9    }}y9v}q9>r
                                                                              Expanded "summit"                 y~uB9
                                                                                                    format (business,            q~t9t}uys9uu~99yyyu9|ys9
                                                                                                                                 and  domestic events to prioritize policy        qs{|u9{u9sCs     y~w9y
                                                                                                                                                                                  tackle key cross-cutting         uB9xysx9
                                                                                                                                                                                                               issues, which
                           9
                           • hut9    }}y9qqsx9>us~}ys?
                              Used "summit"   approach (economic)             usx~|wB9ut   sqy~B9qwys
                                                                              technology, education,         | u?Q9 used
                                                                                                       agriculture);   ut9      >uDwDB9gTec?
                                                                                                                                 (e.g., TARP)                                     y~s| tut9U
                                                                                                                                                                                  included   "Buy9T}uysqB9}u~9q~t9
                                                                                                                                                                                                    America," women and
                                                                              9y~v}9|ys
                                                                              to inform policy                                9
                                                                                                                              • hut9Vqry~u9q~~   ~su}u~9q9|ys9
                                                                                                                                 Used Cabinet announcements      as policy        sxy|tu~B9y~u||us
                                                                                                                                                                                  children,             q|9u9q~t9
                                                                                                                                                                                             intellectual  property and
                                                                                                                                 |qv}
                                                                                                                                 platforms                                        s u~s9}q~y
                                                                                                                                                                                  currency            |qy~
                                                                                                                                                                                             manipulation

       Iqpitguu0cpf0       9 V~wu9s}uut9y~99ryuvB9
                           • Congress   compressed into two brief,         9 fyw~y-sq~9
                                                                           • Significant    uqsx99~9qQ9}u9
                                                                                         outreach   to own party; some 9 • _u9u}xqy9~9V~wu9t
                                                                                                                             Less emphasis on Congress due   u99
                                                                                                                                                               to              9 Vuqut9q~9,su99uu9q9xu9-9y~9
                                                                                                                                                                               • Created   an office to serve as the first point




                                                                                                                                                                                                                                   >`
       Congress and




                                                                                                                                                                                                                                   Chapter
       uvcmgjqnfgt            xywxCy~u~y9WV9yy
                              high-intensity DC visits                        9Wu}sq
                                                                              to Democrats                                   qyq~9yvB9x wx9}u9y~9]q~
                                                                                                                             partisan rifts, though               q9
                                                                                                                                                    more in January               v9s~qs9yx9xu9r
                                                                                                                                                                                  of                      y~u9s}}
                                                                                                                                                                                     contact with the business           ~yB9
                                                                                                                                                                                                                 community,




                                                                                                                                                                                                                                      Yh l] j!3
       stakeholder
       qwvtgcej
       outreach            9 fyw~y-sq~9u.9yx9uu~q|9
                           • Significant effort with external              9
                                                                           • ^u9q{ux|tu9yyut9guq
                                                                              Key stakeholders visited Texas                 t u99syy
                                                                                                                             due  to crisis                                       qsyqy~9q~t9xu9wq~yqy~
                                                                                                                                                                                  associations and other organizations
                              q{ux|tu9>uDwDB9r
                              stakeholders           y~u9|uqtu9q~t9
                                            (e.g., business leaders and    9 iysu9uytu~9s~t
                                                                           • Vice                   sut9}
                                                                                   president conducted   muchsx9 uqsx9 9
                                                                                                                outreach  • gq~yy~9uq}9s~t    sut9}
                                                                                                                             Transition team conducted   muchsx9~9
                                                                                                                                                                on             9
                                                                                                                                                                               • [u|t9HN9|yu~y~w9uy~9ruuu~9
                                                                                                                                                                                  Held 28 listening sessions between




                                                                                                                                                                                                                                              6—Supporti
                              ru~uvqs?
                              benefactors)                                    q9uytu~Cu|us99y~9WV
                                                                              as president-elect's "proxy" in DC             uytu~Cu|us9ruxq|v
                                                                                                                             president-elect's behalf                             WusD9G9q~t9]q~D9GI99xuq9qr
                                                                                                                                                                                  Dec.1 and Jan. 13 to hear about9|ys9
                                                                                                                                                                                                                       policy




                                                                                                                                                                                                                                                 Nm h h g jlafng
                                                                                                                                                                                  s~su~
                                                                                                                                                                                  concerns

       Sgfkc0cpf
       Media and           9 fyw~y-sq~9vs
                           • Significant focus9~9}utyq9q~t9 r|ys9
                                                on media and public        9 f~w9 use
                                                                           • Strong    u9v9x9Q9qt9xs9u9
                                                                                          of photo ops; ad hoc press          9
                                                                                                                              • T~~    ~su}u~9q~t9ur9ytu9q9
                                                                                                                                 Announcements   and web videos as         9 fq.9xu|t9tqy|9q~yy~9ryu-~w9sq||9
                                                                                                                                                                           • Staff  held daily transition briefing calls
       rwdnkekv{              quqq~su9>y~s|
                              appearances        ty~w9uusxu9q~t9
                                           (including speeches and            y~uqsy~
                                                                              interaction                                        |ys9uxys|u
                                                                                                                                 policy vehicles                              yx9xu9}utyq
                                                                                                                                                                              with the media




                                                                                                                                                                                                                                                               _ !l`
       publicity




                                                                                                                                                                                                                                                                  the
                              uu~?
                              events)                                                                                         9 fqwwuut9quqq~su99q9y~9
                                                                                                                              • Staggered                            r|ys9 9
                                                                                                                                            appearances to stay in public     bssqy~q||9ryuvut9uu9q{ut9
                                                                                                                                                                           • Occasionally   briefed reporters staked




                                                                                                                                                                                                                                                                     ] !Kj]
                                                                                                                                 uu
                                                                                                                                 eye                                           9q9g
                                                                                                                                                                              out       }9gu
                                                                                                                                                                                  at Trump   Tower




                                                                                                                                                                                                                                                                        President-elect
                                                                                                                                                                           9 V}} ~ysqut9vu
                                                                                                                                                                           • Communicated            u~|9yx9xu9
                                                                                                                                                                                               frequently  with the




                                                                                                                                                                                                                                                                            k a\ ] f l*] d] [ l
                                                                                                                                                                               r|ys9x
                                                                                                                                                                              public       wx9u~q|9gyu9qss
                                                                                                                                                                                     through   personal Twitter account~
GNK




      YqwtegE0U~9V~
      Source:             |y~w9Z
              Boston Consulting     9q~q|y
                                Group analysis
                             Case 1:17-cr-00232-EGS Document 223-6 Filed 06/10/20 Page 7 of 8
Kj]ka\]flaYd!OjYfkalagf!Bma\]
Presidential Transition Guide


                            PkXk\& Xe[&
                            State        cfZXc& flki\XZ_&
                                   and local    outreach Xcjf&
                                                          also gcXpj& Xe& `dgfikXek&
                                                               plays an   important ifc\.&  PkXk\& and
                                                                                      role. State  Xe[& local
                                                                                                        cfZXc& govern-
                                                                                                                ^fm\ie-
                            d\ekj&
                            ments ZXe&
                                     can gifm`[\&
                                          provide aX& g`g\c`e\&
                                                      pipeline f]&
                                                                of gfk\ek`Xc&
                                                                   potential efd`e\\j&
                                                                              nominees Xe[&    j\im\& as
                                                                                          and serve   Xj& aX& source
                                                                                                              jfliZ\& f]&
                                                                                                                      of
                            gfc`Zp&
                            policy `[\Xj.&
                                     ideas. Fe& 2008,& the
                                             In 2008,  k_\& Obama
                                                            LYXdX& transition
                                                                    kiXej`k`fe& _X[& Xe& `ek\i^fm\ied\ekXc&
                                                                                had an                           X$X`ij&
                                                                                         intergovernmental affairs
                            j_fg&k_Xk&Zffi[`eXk\[&k_`j&Zfddle`ZXk`fe&Xe[&flki\XZ_.&Fe&2016,&jkXk\&Xe[&cf-
                            shop  that coordinated this communication and outreach. In 2016, state and lo-
                            ZXc&\ek`k`\j&n\i\&X&gi`fi`kp&f]&k_\&Qildg&kiXej`k`fexj&L#Z\&f]&KXk`fen`[\&Be-
                            cal entities were a priority of the Trump transition's Office of Nationwide En-
                            ^X^\d\ekxj&c`jk\e`e^&j\jj`fej.
                            gagement's     listening sessions.
                                 During    this period, it is best practice for the president-elect and the staff
                                 Ali`e^&k_`j&g\i`f[,&`k&`j&Y\jk&giXZk`Z\&]fi&k_\&gi\j`[\ek-\c\Zk&Xe[&k_\&jkX$&
                            kf&le[\ijkXe[&k_\&i\c\mXek&gifkfZfcj&Xe[&X[_\i\&kf&k_\&[\dfZiXk`Z&Zljkfd&k_Xk&
                            to understand the relevant protocols and adhere to the democratic custom that
                            k_\i\&`j&fecp&fe\&gi\j`[\ek&Xk&X&k`d\,&\jg\Z`Xccp&`e&ZfekXZkj&n`k_&]fi\`^e&c\X[\ij.&
                            there  is only one president at a time, especially in contacts with foreign leaders.
                            Q_\&kiXej`k`fe&k\Xd&j_flc[&Xcjf&XZbefnc\[^\&Xe[&nfib&n`k_&k_\&flk^f`e^&X[-
                            The transition team should also acknowledge and work with the outgoing ad-
                            ministration to ensure the government is always speaking with one voice, espe-
                            d`e`jkiXk`fe&kf&\ejli\&k_\&^fm\ied\ek&`j&XcnXpj&jg\Xb`e^&n`k_&fe\&mf`Z\,&\jg\-
                            Z`Xccp&fe&dXkk\ij&f]&eXk`feXc&j\Zli`kp&Xe[&]fi\`^e&gfc`Zp.&Mi\j`[\ek-\c\Zk&AfeXc[&
                            cially on matters of national security and foreign policy. President-elect Donald
                            Qildg&[\m`Xk\[&]ifd&k_`j&kiX[`k`fe&`e&X&A\Z\dY\i&k\c\g_fe\&ZXcc&n`k_&k_\&QX`-
                            Trump deviated from this tradition in a December telephone call with the Tai-
                            nXe\j\&c\X[\i,&Xe[&`e&_`j&cXk\i&Zi`k`Z`jd&f]&k_\&LYXdX&X[d`e`jkiXk`fexj&[\Z`j`fe&
                            wanese    leader, and in his later criticism of the Obama administration's decision
                            efk&kf&m\kf&X&Re`k\[&KXk`fej&i\jfclk`fe&Zi`k`ZXc&f]&FjiX\cxj&j\kkc\d\ekj.
                            not to veto a United Nations resolution critical of Israel's settlements.
                                 Fe& k_\&2008-2009&gfjk-\c\Zk`fe&
                                 In the   2008-2009 post-election g\i`f[,&Mi\j`[\ek-\c\Zk&LYXdX&b\gk&
                                                                       period, President-elect Obama kept hl`\k&  quiet
                            on emerging foreign policy crises, but was outspoken on the financial crisis and
                            fe&\d\i^`e^&]fi\`^e&gfc`Zp&Zi`j\j,&Ylk&nXj&flkjgfb\e&fe&k_\&%eXeZ`Xc&Zi`j`j&Xe[&
                            his plans for the nation's financial recovery.
                            _`j&gcXej&]fi&k_\&eXk`fexj&%eXeZ`Xc&i\Zfm\ip.



A[N\RMNW](NUNL]#]RVN#\]^Mb
President-elect time study

 9\\_SQdY_^c&fQbi&WbUQd\i&QSb_cc&V_eb&`bUcYTU^d*U\USd&dbQ^cYdY_^c+&LXYc&Yc&\QbWU\i&TeU&d_&TY"UbU^d&
 Allocations vary greatly across four president-elect transitions. This is largely due to different
 Y^fUcd]U^dc&Y^&]UUdY^Wc)&`Ubc_^Q\&g_b[&Q^T&dY]U&_"+
 investments in meetings, personal work and time off.

                                                                                                    ❑ iqsqy~@
                                                                                                      Vacation*
                            5//
                            100                                                                     ❑ juu{u~t)q~t)u~q|@
                                                                                                      Weekend and personal*
                                                                                                    ❑ cu~q|){(xy~{)y}u@
                                                                                                      Personal work/think time*
                                                                                                        Uuxy~tCxuCsu~u)9
                                                                                                        "Behind-the-scenes"
                             2/
                             80                                                                     ❑    }uuy~w@
                                                                                                         meetings*
Estimatedpercent of time
Kuvkocvgf"rgtegpv"qh"vkog




                                                                                                      fus y)ryu-~w
                                                                                                    ❑ Security briefings
                                                                                                        X|usy~)quw(9
                                                                                                        Election strategy/
                             7/
                             60                                                                     ❑
                                                                                                        wu~}u~){)>U  x?
                                                                                                        government work (Bush)

                                                                                                      fuusxu(}utyq
                                                                                                    ■ Speeches/media
                                                                                                      fq{ux|tu)
                                                                                                    ❑ Stakeholder   uqsx
                                                                                                                  outreach
                             8/
                             40
                                                                                                      V~wu)
                                                                                                    ❑ Congress   uqsx
                                                                                                               outreach

                                                                                                      Vuu}~yq|
                                                                                                    ❑ Ceremonial
                             4/
                             20                                                                     ❑ cu~~u|)q~~  ~su}u~)
                                                                                                      Personnel announcements
                                                                                                      q~t)u)s~vuu~su
                                                                                                      and press conferences

                                                                                                      VCs ~)qu|)>euqwq~?
                                                                                                    ❑ Cross-country travel (Reagan)
                              /
                              0                                                                     ❑ c r|ys)quqq~su
                                                                                                      Public appearances
                                   euqwq~
                                   Reagan     V|y~~
                                              Clinton     U x)9
                                                          Bush         U  x)9
                                                                       Bush      brq}q
                                                                                 Obama   g }
                                                                                         Trump
                                                        >ruvu)
                                                        (before       >qvu?
                                                                      (after)
                                                      ys)sq||?
                                                      victory call)

@Vquwyu9qu9
*Categories      ~qss ~ut9y~9
            are unaccounted      r|ys9ust9q~t9qu9uy}qut
                            in public records and are estimated
  YqwtegE9gy}u9
  Source:  Time studyt9q~q|y9rqut9~9xyysq|9ust9v9 r|ysCvqsy~w9y}u9q~t9q
                        analysis based on historical records of public-facing               }y~99tyu9
                                                                              time and assumptions             ~qss ~ut9
                                                                                                    to drive unaccounted
  qsyyyu9>y~s|
  activities       ty~w9GFC99GHCx
             (including 10- or 12-hour9{9tqB9uu{u~t9q~t9qsqy~9y}u9.9yx9usuy~B9uw    |q9y~u||ywu~su9ryu-~wB9
                                        work days, weekend and vacation time off with exceptions, regular   intelligence briefings,
  uq9u~~u|9q~t9|ys9}uuy~w9tqy|?D9Wuqy|ut9q    }y~9y~s|
  extra personnel and policy meetings daily). Detailed assumptions           tut9y~9rqs{
                                                                        included         D
                                                                                 in backup.



GNL9
Case 1:17-cr-00232-EGS Document 223-6 Filed 06/10/20 Page 8 of 8
                                                                             >` Yh l] j!3
                                                                             Chapter       Nm h h g jlaf _ !l`
                                                                                        6—Supporting        the] !Kj] k a\ ] f l*] d] [ l
                                                                                                                  President-elect

       and intelligence briefings
7LIGAV%?KB%GKQCIIGECKAC%@OGC"KEP
Policy
  >]k\i& the
  After  k_\& \c\Zk`fe,&   k_\& gi\j`[\ek-\c\Zk&
               election, the    president-elect and   Xe[& top
                                                            kfg& advisors
                                                                 X[m`jfij& will
                                                                             n`cc& i\Z\`m\&
                                                                                    receive [X`cp&
                                                                                             daily `e-
                                                                                                   in-
  k\cc`^\eZ\&Yi`\%e^j&fe&dXkk\ij&f]&eXk`feXc&j\Zli`kp.&Fe&X[[`k`fe,&k_\i\&n`cc&Y\&
  telligence briefings on matters of national security. In addition, there will be
  i\^lcXi&d\\k`e^j&fe&dXafi&[fd\jk`Z&Xe[&`ek\ieXk`feXc&[\m\cfgd\ekj&Xj&n\cc&Xj&
  regular meetings on major domestic and international developments as well as
  gfk\ek`Xc&gfc`Zp&[\Z`j`fej.&Q_\&]i\hl\eZp&Xe[&Zfek\ek&f]&k_\j\&d\\k`e^j&n`cc&
  potential policy decisions. The frequency and content of these meetings will
  mXip&[\g\e[`e^&fe&k_\&gi\j`[\ek-\c\Zkxj&dXeX^\d\ek&jkpc\&Xe[&gfc`Zp&X^\e[X.&
  vary  depending on the president-elect's management style and policy agenda.
  AXkX& Zfdg`c\[&
  Data   compiled by  Yp& the
                          k_\& Boston
                               ?fjkfe& @fejlck`e^&
                                          Consulting Diflg&        ]fle[& that
                                                          Group found       k_Xk& Mi\j`[\ekj-\c\Zk&
                                                                                    Presidents-elect
  ?lj_& Xe[&
  Bush         LYXdX& spent
         and Obama      jg\ek& ifl^_cp&
                                 roughly 8   8& to
                                                kf& 9
                                                    9& g\iZ\ek&
                                                       percent f]&   k_\`i& time
                                                                 of their   k`d\& onfe& security
                                                                                        j\Zli`kp& and
                                                                                                  Xe[&
  intelligence briefings, while President-elect Trump spent only 2 percent of his
  `ek\cc`^\eZ\&Yi`\%e^j,&n_`c\&Mi\j`[\ek-\c\Zk&Qildg&jg\ek&fecp&2&g\iZ\ek&f]&_`j&
  k`d\&i\Z\`m`e^&k_\j\&Yi`\%e^j.&Qildg&jkXk\[&glYc`Zcp&k_Xk&_\&[`[&efk&e\\[&k_\d&
  time  receiving these briefings. Trump stated publicly that he did not need them
  fe&X&[X`cp&YXj`j&Xe[&nXj&Zfek\ek&kf&i\cp&fe&k_fj\&Xifle[&_`d&fe&dXkk\ij&f]&`e-
  on a daily basis and was content to rely on those around him on matters of in-
                                           63
  k\cc`^\eZ\&Xe[&eXk`feXc&j\Zli`kp.
  telligence    and national security.63      &*P\\&k_\&k`d\&jkl[p&XeXcpj`j&fe&k_\&gi\m`flj&
                                               (See the time study analysis on the previous
  gX^\.+&S`Z\&Mi\j`[\ek-\c\Zk&J`b\&M\eZ\,&_fn\m\i,&i\Z\`m\[&i\^lcXi&`ek\cc`^\eZ\&
  page.) Vice President-elect Mike Pence, however, received regular intelligence
  Yi`\%e^j&X]k\i&k_\&2016&\c\Zk`fe.
  briefings   after the 2016 election.
       In general, meetings with the president-elect during the transition should
       Fe&^\e\iXc,&d\\k`e^j&n`k_&k_\&gi\j`[\ek-\c\Zk&[li`e^&k_\&kiXej`k`fe&j_flc[&
  lj\& k_\& same
  use the    jXd\& gifZ\jj\j&     k_Xk& will
                     processes that      n`cc& \m\eklXccp&    ^fm\ie& d\\k`e^j&
                                                eventually govern       meetings `e&   in the
                                                                                          k_\& White
                                                                                               T_`k\&
  Eflj\,&`eZcl[`e^&Yi`\%e^&dXk\i`Xcj,&X^\e[X&gi\gXiXk`fe&Xe[&X&Zc\Xi&d\Xej&f]&
  House,    including briefing materials, agenda preparation and a clear means of
  Zfddle`ZXk`e^&k_\&gi\j`[\ekxj&[\Z`j`fej&Xe[&Zfii\jgfe[`e^&XZk`fe&`k\dj.&Q_\&
  communicating the president's decisions and corresponding action items. The
  kiXej`k`fe&g\i`f[&`j&X&^ff[&fggfikle`kp&kf&k\jk&Xe[&i\%e\&gifZ\jj\j&Xe[&c\Xie&kf&
  transition   period is a good opportunity to test and refine processes and learn to
  nfib&kf^\k_\i&Xj&X&k\Xd.&
  work   together as a team.
       Fk& Xcjf& ZXe&
       It also        Y\&_\cg]lc&
                 can be  helpful to kf& Zfe]\i&   n`k_& f#Z`Xcj&
                                        confer with                 ]ifd& the
                                                         officials from   k_\& flk^f`e^&X[d`e`j-
                                                                                  outgoing adminis-
  kiXk`fe&kf&^\k&lg&kf&jg\\[&fe&_fk&Ylkkfe&`jjl\j&k_Xk&n`cc&hl`Zbcp&Zfe]ifek&k_\&
  tration   to get up to speed on hot button issues that will quickly confront the
  e\n&gi\j`[\ek.&Ali`e^&k_\&2008&kiXej`k`fe,&Xj&k_\&%eXeZ`Xc&Zi`j`j&nXj&^ifn`e^,&
  new president. During the 2008 transition, as the financial crisis was growing,
  Mi\j`[\ek-\c\Zk&LYXdXxj&\Zfefd`Z&k\Xd&d\k&n`k_&?lj_&X[d`e`jkiXk`fe&f#Z`Xcj&
  President-elect Obama's economic team met with Bush administration officials
  kf&[`jZljj&k_\&[`jki`Ylk`fe&f]&QiflYc\[&>jj\k&O\c`\]&Mif^iXd&]le[j,&k_\&ZfccXgj\&
  to discuss the distribution of Troubled Asset Relief Program funds, the collapse
                                                                             64
  f]&k_\&Xlkf&`e[ljkip&Xe[&k_\&Xggf`ekd\ek&f]&Xe&Xlkf&ZqXi.
  of the auto industry and the appointment of an auto czar."                    &Fe&fi[\i&kf&Y\&]lccp&
                                                                                 In order to be fully
  gi\gXi\[&
  prepared for ]fi& these
                    k_\j\& types
                            kpg\j& f]& j`klXk`fej,& the
                                   of situations,      k_\& gi\j`[\ek-\c\Zk&
                                                            president-elect Xe[&  and _`j& k\Xd& will
                                                                                       his team   n`cc&
  e\\[&kf&Y\&Yi`\]\[&`e&X[mXeZ\&f]&jlZ_&d\\k`e^j.
  need to be briefed in advance of such meetings.

5CCQGKE%TGQF%QFC%BCDC?QCB%A?KBGB?QC
Meeting   with the defeated candidate
  Ali`e^&k_\&kiXej`k`fe,&k_\&gi\j`[\ek-\c\Zk&kiX[`k`feXccp&d\\kj&n`k_&_`j&\c\Zk`fe&
  During   the transition, the president-elect traditionally meets with his election
  fggfe\ek.&Q_`j&`j&Xe&fggfikle`kp&kf&i\X#id&k_\&jki\e^k_&Xe[&m`kXc`kp&f]&>d\i`-
  opponent. This is an opportunity to reaffirm the strength and vitality of Ameri-
  ZXxj&[\dfZiXZp&Xe[&kf&cffb&]fi&gfk\ek`Xc&Xi\Xj&f]&Zfddfe&^ifle[&fe&n_`Z_&k_\&
  ca's democracy and to look for potential areas of common ground on which the
  knf& ZXe&
  two        nfib& together.
        can work   kf^\k_\i.& On
                              Le& Kfm.& 17,& 2008,
                                  Nov. 17,   2008,& XYflk& knf& weeks
                                                    about two   n\\bj& after
                                                                       X]k\i& the
                                                                              k_\& gi\j`[\e-
                                                                                   presiden-
  k`Xc&\c\Zk`fe,&Mi\j`[\ek-\c\Zk&LYXdX&d\k&n`k_&_`j&ZXdgX`^e&fggfe\ek,&P\e.&Gf_e&
  tial election, President-elect Obama met with his campaign opponent, Sen. John
  JZ@X`e&f]&>i`qfeX,&Xk&k_\&LYXdX&kiXej`k`fe&f#Z\&`e&@_`ZX^f&kf&[`jZljj&Zi`k`ZXc&
  McCain of Arizona, at the Obama transition office in Chicago to discuss critical
  `jjl\j&f]&`ek\i\jk&kf&Yfk_&d\e,&jlZ_&Xj&DlXekXeXdf&?Xp&Xe[&k_\&nXi&`e&>]^_Xe-
  issues of interest to both men, such as Guantanamo Bay and the war in Afghan-
  `jkXe.&Cfccfn`e^&k_\&d\\k`e^,&k_\p&`jjl\[&X&af`ek&jkXk\d\ek&jXp`e^,&yT\&_fg\&kf&
  istan. Following the meeting, they issued a joint statement saying, "We hope to
  nfib&kf^\k_\i&`e&k_\&[Xpj&Xe[&dfek_j&X_\X[&fe&Zi`k`ZXc&Z_Xcc\e^\j&c`b\&jfcm`e^&
  work   together in the days and months ahead on critical challenges like solving
  fli&%eXeZ`Xc&Zi`j`j,&Zi\Xk`e^&X&e\n&\e\i^p&\Zfefdp,&Xe[&gifk\Zk`e^&fli&eXk`fexj&
  our financial crisis, creating a new energy economy, and protecting our nation's
  j\Zli`kp.z&?p&kXb`e^&k_\&k`d\&]fi&jlZ_&X&d\\k`e^,&k_\&gi\j`[\ek-\c\Zk&ZXe&[\dfe-
  security."  By taking the time for such a meeting, the president-elect can demon-
  jkiXk\&^ff[n`cc&kfnXi[&gfc`k`ZXc&X[m\ijXi`\j&Xe[&gfk\ek`Xccp&^\e\iXk\&dfi\&jlg-
  strate  goodwill toward political adversaries and potentially generate more sup-
  gfik&]fi&gfc`Z`\j&k_Xk&n`cc&Y\&glijl\[&X]k\i&k_\&`eXl^liXk`fe."A\]\Xk\[&gi\j`[\e-
  port for policies that will be pursued after the inauguration. Defeated presiden-

63   Louis Nelson, "Trump: I don't need daily briefings,"Politico, Dec.11,2016. Retrieved fro m https://politi.co/2IusFKs.
63& &Ifl`j&K\cjfe,&yQildg;&F&[fexk&e\\[&[X`cp&Yi`\%e^j,z&*;75>50;,&A\Z.&11,&2016.&O\ki`\m\[&]ifd&_kkgj;//gfc`k`.Zf/2FljCHj.
64   Martha Joynt Kumar, "The 2008-2009 Presidential Transition Through the Voices of Its MXik`Z`gXekj,z&Mi\j`-
64& &JXik_X&Gfpek&HldXi,&yQ_\&2008-2009&Mi\j`[\ek`Xc&QiXej`k`fe&Q_ifl^_&k_\&Sf`Z\j&f]&Fkj&             Participants," Presi-
dential Studies Quarterly 39(4), October 2009, 840. DOI:10.111141741-5705.2009.03712.x. Retrieved from https://bit.
[\ek`Xc&Pkl[`\j&NlXik\icp&39*4+,&LZkfY\i&2009,&840.&ALF;&10.1111/a.1741-5705.2009.03712.o.&O\ki`\m\[&]ifd&_kkgj;//Y`k.
ly/39xD7g1
cp/39oA7^1&


                                                                                                                                    187
                                                                                                                                    GNM
